Borden, J.,
dissenting. I confess that it is difficult for me to follow the reasoning of the majority opinion. The majority begins by stating the issue that we certified: “whether the Appellate Court properly concluded that the mere filing of a motion for protective order by a nondeponent is a sufficient basis to exclude deposition testimony from evidence because the deposition was taken before the motion was heard.” The opinion then reformulates the issue into a different question: “whether, in the circumstances of this case, a notice of deposition subsequently ruled unreasonable because the notice did not allow the plaintiff to be heard on his motion for protective order permits a court to exclude the deposition testimony from the trial.”1 The majority then answers the certified issue, ipse dixit, by stating that “[filing such a motion [for a protective order] was a viable means available to [the plaintiff] to prevent the depositions from occurring.”
The majority proceeds from there to address the question of whether the plaintiff had taken sufficient steps to expedite a hearing on his motion. Concluding, albeit implicitly, that he had not, the majority answers this difficulty by pointing out that the defendant also could have taken steps to secure a ruling on the motion. *683That may be true, but it begs the question of this case, namely, which party had the burden of doing so, and the majority fails to indicate why the defendant had any burden to secure a ruling on her adversary’s motion.
The majority then explores the question of the reasonableness of the notice—a question which, as I demonstrate below, was not the basis of either the motion for protective order or the trial court’s ruling excluding the deposition testimony at the trial. The opinion then seeks comfort in the facts that, in this case, the defendant was not seeking to depose either pure discovery witnesses or newly discovered witnesses, and that “the defendant waited until after the plaintiff had completed presenting his evidence before giving notice of the depositions.” These facts ignore, however, the more significant facts that these depositions were for the purpose of preserving and presenting trial testimony of out-of-state witnesses for the defendant; see Practice Book § 248; whose testimony, if it had been presented live during the trial rather than by way of deposition, would not have been presented until after the plaintiff had completed presenting his evidence. I fail, therefore, to see how those facts help the plaintiff’s argument in this case.
The majority then appears to reduce the entire case to a question of evidentiary abuse of discretion vel non, as if we were reviewing a ruling by the trial court on whether evidence was relevant or, if relevant, whether its probative value outweighed its prejudicial effect. Relying on Farrell v. St. Vincent's Hospital, 203 Conn. 554, 565, 525 A.2d 954 (1987), the majority concludes by endorsing the trial court’s exercise of discretion in determining that “under the facts of this case, the mere filing of a motion for protective order made the notice not reasonable,” and by concluding further, therefore, that the Appellate Court properly determined “that the *684trial court had not abused its discretion in denying the admissibility of the deposition testimony into evidence.”
This reasoning does not address the issue in this case. I turn, therefore, to what I regard as the proper analysis of this appeal.
The question posed by this appeal is the question of law that we certified: “Did the Appellate Court properly conclude that the mere filing of a motion for protective order by a nondeponent is a sufficient basis to exclude deposition testimony from evidence because the deposition was taken before the motion was heard?” Cahn v. Cahn, 221 Conn. 924, 608 A.2d 688 (1992). This issue necessarily presents a question of law regarding the appropriate allocation of the burden to secure a ruling on a motion for a protective order. The majority opinion does not analyze this question, and reaches an incorrect conclusion, both on the facts of this case and on the applicable law.
First, the question of the reasonableness of the notice was not the basis—or even one of the bases—of the plaintiffs motion for a protective order. That motion did not challenge the reasonableness of the notice of the deposition. That motion was based instead upon the assertions of the plaintiff that: (1) the depositions were dilatory because the case had been returned to court in February, 1989, and the depositions were to take place in October, 1990; (2) the depositions would be prejudicial because the plaintiff had completed his case; and (3) the nonparty deposition witnesses were to be expert witnesses whom the defendant had not identified as such prior to trial. Moreover, at no time in the trial court—either at trial when the depositions were offered or when the issue was again raised in the defendant’s posttrial motion to open the judgment— did the plaintiff claim that he had not been given “reasonable notice” of the depositions as required by Prac*685tice Book § 248. Furthermore, insofar as I can tell, at no time did the trial court find that reasonable notice had not been given—except insofar as it ruled that the defendant had been obligated to notice the deposition in time for the plaintiff to have his motion for protective order heard at a normal short calendar session, a ruling I discuss in more detail below.
Indeed, on the facts of this case, a claim that the notice of the depositions was not “reasonable” (in the sense that the phrase “reasonable notice” is usually understood) is and would have been untenable. This trial, which was being held in Danbury, had begun on July 6, 1990, and at the time of the deposition notice the trial had been continued from September 14,1990, to November 9,1990. The notice was given to the plaintiff on October 22, 1990, for the depositions to take place on Long Island on October 31, 1990. The plaintiffs attorney was located in Danbury.
As early as 1910, this court held that eleven days notice given to a New Haven defendant of a deposition to take place in Kansas was reasonable; Alspaugh v. Dillon, 83 Conn. 65, 72, 75 A. 82 (1910); and in 1890, we considered to be reasonable a one day notice of a deposition to take place in Hartford. Harris’s Appeal from Commissioners, 58 Conn. 492, 494-95, 20 A. 617 (1890). The plaintiffs attorney in this case had a nine day notice of depositions that were to be taken at a location approximately two to three hours by car from the place of trial and the location of the plaintiffs attorney’s office. It can hardly be argued, therefore, that in this day of rapid travel and communication this notice was not reasonable.
I turn, therefore, to what is the issue in this appeal: whether the mere filing of a motion for a protective order seeking to preclude the taking of a deposition of a nonparty witness is sufficient to stay the taking of *686that deposition. As a factual matter, it is specious to say that, on this record, the defendant’s notice did not give the plaintiff the opportunity to have his motion for protective order heard before the depositions were to be taken. Indeed, the majority recognizes as much. The plaintiff received the notice on October 22, 1990. He did not mail his motion until three days later, October 25,1990, so that it was not received by the clerk’s office until four days after that, October 29,1990. Thus, it took the plaintiff’s counsel seven of the nine days notice period to prepare and file his one page motion in the clerk’s office located in the same city as his office.
More significantly, the ruling of the trial court, which both the Appellate Court and the majority opinion endorse, was based on the assumption that the plaintiff’s motion was required to be heard on the next short calendar. That assumption is not rooted in the provisions of the Practice Book or in the reality of our trial court practice. This case was already in the midst of trial. Practice Book § 206 provides that “any motion in a case on trial . . . may be disposed of by the court at its discretion . . . .” That section “sets forth the procedures to be followed in order to bring a motion before the court for a hearing .... The court need not place a motion on a short calendar list if to do so would delay the proceedings. See State ex rel. Bonoff v. Evarts, 115 Conn. 98, 100-101, 160 A. 294 (1932).” Udolf v. West Hartford Spirit Shop, Inc., 20 Conn. App. 733, 735-36, 570 A.2d 240 (1990).
It is inconceivable to me that any short calendar judge, other than the trial judge actually hearing the case, would have undertaken to hear the plaintiff’s motion. That short calendar judge would certainly have referred the motion to Judge Geen, the trial judge here, and it is equally inconceivable to me that the plaintiff’s counsel could have been unaware of that certainty. If he was not so aware, he should have been.
*687That being the case, the plaintiffs counsel should not have simply mailed the motion into court and awaited a short calendar session that could only have produced a reference to Judge Geen. Instead, he could (as the majority opinion acknowledges) and should (as common sense suggests) have arranged to file the motion earlier, and arranged with the clerk to have it brought to Judge Geen’s attention for a prompt hearing upon prompt notice to the defendant’s counsel. Practice Book § 206.
The facts are not, therefore, that the plaintiff had an insufficient opportunity to have his motion heard before the date of the depositions. The facts are that he had a full eight days (October 22 through October 30) to prepare, file and arrange a hearing on his motion.
As a legal matter, I disagree with the implied holding of the majority opinion, namely, that the legal burden is on the party who notices a deposition to anticipate a motion for protective order and to give the notice long enough before the deposition date so as to permit the opposing party time to have such a motion heard in the ordinary course of the motion practice. This raises the legal issue that we certified, and that should control this case: if, as here, a party has filed a motion for a protective order seeking to preclude a midtrial deposition, and if the movant has a sufficient opportunity to secure a ruling on his motion prior to the proposed date of the deposition, does the filing of the motion, without more, stay the deposition and thus give the movant the right not to attend with impunity? Stated another way, the issue is who—the movant or the party seeking the deposition—has the burden to secure a ruling on the motion for protective order before the proposed deposition date? Contrary to the majority opinion, I would resolve this issue in favor of the party seeking to take the deposition, and place the burden of securing such a ruling on the movant.
*688Placing the burden on the movant is consistent with our general jurisprudential rules that the party who seeks some form of relief from the court has the burden to take the steps necessary to secure that relief. Except for instances where the rules specifically provide, such as a motion to open a judgment or a motion to reargue staying the time for appeal; see, e.g., Practice Book §§ 4009 and 4050 ; I know of no other situation in which we permit the simple filing of a motion to stay proceedings.
This position, furthermore, is consistent with our analogous Connecticut precedent. In a similar but closely related context, namely, a notice of deposition to an adverse party, we have stated: “Any party may be compelled by notice to give a deposition. Practice Book § 246. The giving of the notice prescribed by § 2UU, unless modified by the court, constitutes an order to the deponent to appear at the time and place designated in the notice and to submit to examination and cross-examination as permitted at trial. Practice Book § 247. All questions, including those objected to, are to be answered; Practice Book § 247 (b); unless the objecting party procures from the court a protective order precluding or limiting the scope or disclosure of discovery. Practice Book § 221.” (Emphasis added.) Pavlinko v. Yale-New Haven Hospital, 192 Conn. 138, 143, 470 A.2d 246 (1984).
I cannot see why if, under Pavlinko, a party subject to a deposition notice must obtain a court order in order to avoid attendance at the deposition, a different rule should apply where a party has been given the same notice of a deposition of a nonparty witness. Yet, that is what the majority opinion holds.
Furthermore, under the federal rules of civil procedure, upon which our deposition rules are patterned, the general rule is that the movant has the burden to *689secure a ruling on a motion for a protective order. “Rule 30 (b) [of the Federal Rules of Civil Procedure] places the burden on the proposed deponent to get an order, not just to make a motion. And if there is not time to have his motion heard, the least that he can be expected to do is to get an order postponing the time of the deposition until his motion can be heard. He might also appear and seek to adjourn the deposition until an order can be obtained. . . . But unless he has obtained a court order that postpones or dispenses with his duty to appear, that duty remains.” Pioche Mines Consolidated, Inc. v. Dolman, 333 F.2d 257, 269 (9th Cir. 1964), cert. denied, 380 U.S. 956, 85 S. Ct. 1081, 13 L. Ed. 2d 972 (1965); Federal Aviation Administration v. Landy, 705 F.2d 624, 634 (2d Cir.), cert. denied, 464 U.S. 895, 104 S. Ct. 243, 78 L. Ed. 2d 232 (1983) (“it is not the filing of such a motion [for a protective order] that stays the deposition, but rather a court order”). Indeed, in Goodwin v. Boston, 118 F.R.D. 297 (D. Mass. 1988), upon which the majority opinion relies in part, the court, in ruling for the party seeking to take the deposition, stated: “The filing of a motion to quash or a motion for protective order does not automatically operate to stay a deposition or other discovery. When it appears that a Court is not going to be able to decide a motion to quash or a motion for protective order before the date set for a deposition, counsel for the movant should contact counsel for the party noticing the deposition and attempt to reach an agreement staying the deposition until after the Court acts on the motion .... If agreement cannot be reached, it is incumbent on counsel for the movant to file a motion to stay the deposition until the Court acts on the motion to quash and/or for a protective order and to alert the clerk to the need for immediate action on the motion to stay.” Id., 298.
The three cases upon which the majority opinion principally relies are distinguishable. In Mims v. Central *690Manufacturers Mutual Ins. Co., 178 F.2d 56 (5th Cir. 1949), the trial was set for October 12, 1948, in Alabama. On October 2, the defendants noticed depositions of fifteen witnesses on October 6, and one witness on October 9, in New York, Boston, Chicago, San Francisco, St. Louis, Alliance, Ohio, Cincinnati, Baltimore, Philadelphia, Birmingham and Dallas. Id., 58. On these “unusual features present in the record”; id., 59; the court held that the plaintiffs immediate letter to the defendants’ counsel objecting to the depositions on the grounds that the notice was not reasonable was sufficient to preclude the admission of the depositions into evidence.
In Spangler v. Southeastern Greyhound Lines, 10 F.R.D. 591 (E.D. Tenn. 1950), the court was ruling on the motion for a protective order prior to the taking of the depositions noticed. Thus, the issue presented by this case—upon whom does the burden lie to secure a ruling on such a motion—was not present.
Finally, Farrell v. St. Vincent’s Hospital, supra, does not control here. In Farrell, the discretionary ruling of the trial court was that the probative value of the deposition testimony was outweighed by its inclination to confuse the jury. Id., 565. The issue in this case, despite the majority’s attempt to recast it in discretionary terms, is a legal issue regarding the allocation of the burden to secure a ruling on a motion for protective order in order to forestall a reasonably noticed mid-trial deposition. That is the issue we certified, and that is the issue we ought to answer. I would do so by allocating the burden to the movant.
I therefore dissent, and would reverse the judgment of the Appellate Court and order a new trial.

 Subsequently, however, the majority demonstrates that there was no basis for the factual premise of the reformulated issue—namely, that the notice did not allow the plaintiff to be heard on his motion for protective order—because the plaintiff did have ample opportunity to secure a ruling on his motion.